Fourth Court of Appeals
                                          San Antonio, Texas
                                                  July 27, 2021

                                              No. 04-21-00194-CR

                                              Chance WATSON,
                                                  Appellant

                                                         v.

                                             The STATE of Texas,
                                                   Appellee

                     From the 451st Judicial District Court, Kendall County, Texas
                                         Trial Court No. 7426
                             Honorable Kirsten Cohoon, Judge Presiding


                                                 ORDER

        The reporter’s record in this appeal was due on July 26, 2021. On July 20, 2021, the court
reporter filed a notification of late record, stating that the reporter’s record has not been filed
because appellant has failed to request the record in writing or to make payment arrangements
for the record. We therefore ORDER appellant to provide written proof to this court by August
6, 2021 that he: (1) has requested the court reporter to prepare the reporter’s record, which
request must designate the portions of the proceedings and the exhibits to be included, see TEX.
R. APP. P. 34.6(b)(1); and (2) has either paid the court’s reporter’s fee for the preparation of the
record or is entitled to have the record furnished without charge.1 The reporter’s record must be
filed no later than thirty days after the date appellant’s written proof is filed with this court. If
appellant fails to request the record is writing, the court will consider only those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).


1
  Our records indicate that on April 2, 2020, the trial court granted appellant’s request for appointed counsel, and
appellant continues to be represented by appointed counsel in this appeal. However, our records do not indicate
whether the trial court considered or ruled on the question of whether appellant is entitled to a free reporter’s
record—the form Order Appointing Counsel is silent about whether appellant is also entitled to a free reporter’s
record. See McFatridge v. State, 309 S.W.3d 1, 5–6 (Tex. Crim. App. 2010) (“Determining indigency for purposes
of appointing counsel and indigency for purposes of obtaining a free record are discrete inquiries, but the factors to
be considered are the same. A defendant can be found indigent for one purpose without being found indigent for the
other.”). We note that appellant is currently incarcerated and that the trial court granted his request for appointed
counsel based on his representation that he was homeless, unemployed, and had no income.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court